Name: 2014/949/EU, Euratom: Decision of the European Parliament of 16 December 2014 electing the European Ombudsman
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2014-12-24

 24.12.2014 EN Official Journal of the European Union L 369/70 DECISION OF THE EUROPEAN PARLIAMENT of 16 December 2014 electing the European Ombudsman (2014/949/EU, Euratom) THE EUROPEAN PARLIAMENT, Having regard to the Treaty on the Functioning of the European Union, and in particular the third paragraph of Article 24 and Article 228 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to its Decision 94/262/ECSC, EC, Euratom of 9 March 1994 on the regulations and general conditions governing the performance of the Ombudsman's duties (1), Having regard to Rule 219 of its Rules of Procedure, Having regard to the call for nominations (2), Having regard to its vote of 16 December 2014, HAS DECIDED: to elect Emily O'REILLY to exercise the function of European Ombudsman until the end of the parliamentary term. Done at Strasbourg, 16 December 2014. For the European Parliament The President M. SCHULZ (1) OJ L 113, 4.5.1994, p. 15. (2) OJ C 293, 2.9.2014, p. 13.